PER Curiam.
A petition for a rehearing in this case was *216filed by the said Henry L. Parr, upon the grounds which are set forth in the petition.
6 The first ground will first be considered. The eleventh paragraph of the complaint alleges, inter alia, that no part of said bond has been paid, except the interest thereon up to the 20th day of November, 1874, paid by the said Henry W. Parr, and interest paid thereon by the said Henry W. Parr on the 6th day of February, 1876.
The fourth paragraph of the answer denies these allegations. The Circuit Judge, under the view which he took of the case, did not think it necessary, and, therefore, did not pass upon said issues. The question as to the partial payments mentioned in said first ground was not before the Supreme Court for its consideration. This Court, in stating that the mortgage should be credited with the proceeds arising from the sale of the 181 acres, to wit: $726, and with $172 of the proceeds arising from the sale of the “Mill” tract, did not intend to render a decision as to other payments which were not presented for its consideration; and as the partial payments mentioned in said first ground were not before this Court for consideration, of course the judgment of this Court cannot be construed as affecting the questions of such partial payments.
We will next consider the other grounds urged for a rehearing. It is sufficient to say that the respondent did not give notice that he would ask this Court, if it should find it necessary, to sustain the judgment of the Circuit Court on the grounds mentioned in said petition, and the questions raised by said grounds were not before the Supreme Court for consideration.
It is, therefore, ordered, that the petition for a rehearing be dismissed, without prejudice to the right of the defendant to have the question as to the partial payments mentioned in the first ground aforesaid passed upon by the Circuit Court, and that the- remittitur be forthwent sent down to the Circuit Court.